Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-11, 13-16, 18 & 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Majima et al., Ishihara et al., Moritomo et al., Lee et al., Nakano, Park, Fukushima, Yamaji et al. and Sato et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - An electronic device which performs a predetermined process using a secondary battery as a power source, comprising: 
an intermittent processing unit configured to perform the predetermined process intermittently when the temperature detected by the temperature detection unit is lower than the predetermined value; and 
wherein the predetermined process performed by the intermittent processing unit and the continuous processing unit is an emergency call operation which is performed when an abnormality of a device-mounted vehicle occurs.
Part of Claim 19 - performing, by a continuous processing unit, the predetermined process continuously when the temperature detected by the temperature detection unit is higher than the predetermined value; 
wherein the predetermined process performed by the intermittent processing unit and the continuous processing unit is an emergency call operation which is performed when an abnormality of a device-mounted vehicle occurs.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - An electronic device which performs a predetermined process using a secondary battery as a power source, comprising: 
a temperature detection unit configured to detect a temperature of the secondary battery; 
a low-temperature determination unit configured to determine whether the temperature detected by the temperature detection unit is lower/higher than a predetermined value; an intermittent processing unit configured to perform the predetermined process intermittently when the temperature detected by the temperature detection unit is lower than the predetermined value; and 
a continuous processing unit configured to perform the predetermined process continuously when the temperature detected by the temperature detection unit is higher than the predetermined value, 
wherein the predetermined process performed by the intermittent processing unit and the continuous processing unit is an emergency call operation which is performed when an abnormality of a device-mounted vehicle occurs.
Claim 19 - A processing method of an electronic device which uses a secondary battery as a power source, comprising: 
determining, by a low-temperature determination unit, whether a temperature of the secondary battery detected by a temperature detection unit is lower/higher than a predetermined value; 

performing, by a continuous processing unit, the predetermined process continuously when the temperature detected by the temperature detection unit is higher than the predetermined value; 
wherein the predetermined process performed by the intermittent processing unit and the continuous processing unit is an emergency call operation which is performed when an abnormality of a device-mounted vehicle occurs.
Allowed Claims
Independent Claims 1 & 19 are allowed along with dependent claims 2-6, 8-11, 13-16 & 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838